UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRANDON MONTGOMERY, as personal
 representative for the estate of Gary
 Montgomery,
         Plaintiff,
                v.                                         Civil Action No. 18-1928 (JDB)
 DISTRICT OF COLUMBIA,
         Defendant.


                                            ORDER

       Upon consideration of [53] defendant’s motion for summary judgment, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that defendant’s summary judgment motion is DENIED; and it is further

       ORDERED that the parties shall submit a joint status report by not later than June 24,

2022 outlining a schedule for further proceedings.

       SO ORDERED.



                                                                            /s/
                                                                     JOHN D. BATES
                                                                United States District Judge




Dated: May 23, 2022